David P. Rossmiller, OSB No. 983395
Email: drossmiller@bpmlaw.com
Elissa M. Boyd, OSB No. 111679
Email: eboyd@bpmlaw.com
Betts, Patterson & Mines, P.S.
111 SW 5th Avenue, Suite 3650
Portland, OR 97204
Telephone:     (503) 961-6338
Facsimile:     (503) 961-6339

      A ttorneys forP laintiff State Farm
      Fire and C asu alty C ompany

Michael E. Farnell, OSB No. 922966
Email: mfarnell@pfglaw.com
Ryan M. DesJardins, OSB No. 135594
Email: rdesjardins@pfglaw.com
Parsons Farnell & Grein, LLP
1030 SW Morrison Street
Portland, Oregon 97205
Telephone:     (503) 222-1812
Facsimile:     (503) 274-7979

      A ttorneys forD efend ant

                                      UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF OREGON
                                            EUGENE DIVISION


State Farm Fire and Casualty Company, an              NO. 6:16-cv-02291-MK
Illinois company,
                                                      ORDER OF DISMISSAL OF ALL
                                 Plaintiff,           CLAIMS AND COUNTERCLAIMS

vs.

John F. Breeden, Robert Breeden, James M.
Breeden, Jeannie Loe, Rose Eidson, Keith
Eidson, Margaret Breeden as Trustee under the
James T. Breeden Irrevocable Trust Dated
12/31/70 and Joann Breeden as Trustee Under
the John F. Breeden Irrevocable Trust Dated
12/31/70 dba Edgewood Shopping Center,

                                 Defendants.
Page 1 – ORDER OF DISMISSAL OF ALL CLAIMS AND
         COUNTERCLAIMS

1447025.docx/081319 0939/7754-0388
           This matter came before the Court on the Stipulation of Dismissal of all Claims and

Counterclaims on Approval of Good Faith Settlement by plaintiff State Farm Fire and Casualty

Company and defendants John F. Breeden, Robert Breeden, James M. Breeden, Jeannie Loe,

Rose Eidson, Keith Eidson, Margaret Breeden as Trustee under the James T. Breeden

Irrevocable Trust Dated 12/31/70, and Joann Breeden as Trustee Under the John F. Breeden

Irrevocable Trust Dated 12/31/70 dba Edgewood Shopping Center (together, “Edgewood”).

           Based upon the Stipulation and this Court’s approval of the good faith settlement

between State Farm and Edgewood, IT IS HEREBY ORDERED that:

                1. The portion of the Lawsuit related to claims accrued prior to May 9, 2016, the

                      portion of the Lawsuit related to Edgewood’s breach of contract claim, and the

                      portion of the Lawsuit related to Edgewood’s claims against State Farm for

                      violation of the Oregon Environmental Cleanup Assistance Act (“OECAA”) are

                      dismissed, with prejudice and without attorney fees or costs to either party.

                2. The portion of the Lawsuit related to claims that accrued on or after May 9,

                      2016 are dismissed, without prejudice and without attorney fees or costs to

                      either party.

///

///

///

///

///

///

///

Page 2 – ORDER OF DISMISSAL OF ALL CLAIMS AND
         COUNTERCLAIMS

1447025.docx/081319 0939/7754-0388
                3. No claims or counterclaims remain between the Parties and this case is closed.

DATED: November 6, 2019




                                                  s/ Mustafa T. Kasubhai
                                                  MUSTAFA T. KASUBHAI
                                                  United States Magistrate Judge




Submitted by:
David P. Rossmiller, OSB No. 983395
A ttorneys forP laintiff

Michael E. Farnell, OSB No. 922966
A ttorneys forD efend ants




Page 3 – ORDER OF DISMISSAL OF ALL CLAIMS AND
         COUNTERCLAIMS

1447025.docx/081319 0939/7754-0388
